UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 ORTHOFIX INTERNATIONAL N.V. (Name of Registrant as Specified in Its Charter) RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD RAMIUS ENTERPRISE MASTER FUND LTD RAMIUS ADVISORS, LLC RCG STARBOARD ADVISORS, LLC RAMIUS LLC C4S & CO., L.L.C. PETER A. COHEN MORGAN B. STARK JEFFREY M. SOLOMON THOMAS W. STRAUSS J. MICHAEL EGAN PETER A. FELD STEVEN J. LEE CHARLES T. ORSATTI (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Ramius Value and Opportunity Master Fund Ltd, an affiliate of Ramius LLC (“Ramius”), together with the other participants named herein, has made a definitive filing with the Securities and Exchange Commission (“SEC”) of a proxy statement and an accompanying GOLD proxy card to be used to solicit votes for proposals to elect four director nominees to replace four current members of the Board of Directors of Orthofix International N.V., a limited liability company organized under the laws of the Netherlands Antilles (the “Company”), at a special general meeting of the Company that Ramius, together with certain other shareholders of the Company, has requested that the Company call pursuant to the Netherlands Antilles Civil Code. The special general meeting is scheduled to be held on April 7, 2009. Item 1: The following article was published in the February 24, 2009 issue of Orthopedics This Week: Pirates of Ramius Unplugged By Walter Eisner The Pirates of Ramius have now boarded the good ship Orthofix and the final battle for control of the vessel is scheduled to take place April 7 in the Dutch Antilles. The boarders should now be considered privateers since receiving permission from 55% of Orthofix shareholders to board the ship and offer their slate of candidates to replace four of Orthofix’s current Board Members. Ramius charges that the Orthofix Board made a big mistake when it paid $333 million for Blackstone Medical in 2006. In a nutshell, Ramius thinks the Orthofix Board ignored critical risk factors and failed to put in place a viable operating plan. Shareholder Value Dumping Blackstone will create more value for shareholders, say the boarders, as they have their sights set on a stock price of $25 per share. Orthofix shares were trading at around $10 when the pirates began their assault in November. The stock price quickly moved to $16 and is now at around $19 after the company reported positive quarterly financials on February 12. Orthofix has taken numerous measures since sighting the privateers on the horizon, one of which was hiring a PR firm that specializes in political contests to defend the ship. Other measures included accelerating the launch date of Trinity, its adult stem cell product; releasing two new spine products; and reducing the company’s debt obligations. Ramius Partner Jeff Smith, who recently left a successful stint on the Board of Kensey Nash, and Ramius Managing Director Peter Feld, one of the proposed candidates for the Orthofix Board, spoke with Orthopedics This Week recently to discuss their plans for seizing control of Orthofix. The End Game OTW: What is your end game? At what point here do you say you have achieved success? Smith: From our standpoint, we are a shareholder so we measure success in terms of value creation. Success for us has never been measured in wins or losses, in contests, or gaining representation on the Board. It is really more about doing what is right and doing what is in the best interest of all the shareholders to unlock value. Our bias has always been to do that in a way that maximizes cashflows of businesses and unlocks the real value of the company.We would define that as the way we win. OTW: You mentioned a $25 share price in your letter to shareholders. Is that one measure of success? Feld: Yes. Given where multiples are and that companies are trading at depressed valuations, we believe that if you were to take the steps that we have outlined to improve value—even in the current market environment—the stock could be worth that much. But clearly, longer term, there is more value to be had at this company, based on continuing performance of the core businesses as well as a more normalized environment for valuations. OTW: You bought your shares after Orthofix acquired Blackstone Medical. If you thought that acquisition was a bad idea, why did you buy the shares? Smith: We bought the shares because we thought that there would be a lot of value created if they were able to sell off or improve Blackstone…We did not buy the shares right after they bought Blackstone. We bought the shares when the stock was under $15 a share, so we thought that the opportunity to fix the problem far outweighed the fact that there was a mistake made. That does not mean that there was not a mistake.We do not think the Board did enough work, or that the analysis surrounding the decision to buy Blackstone was as sound as it should have been. We certainly did not buy the stock because we liked Blackstone. Board Missteps Feld: To be clear on that point, the company [Orthofix] bought Blackstone in August of 2006 for $333 million. Since that time, in our opinion, there have been several missteps in terms of execution and strategic decision-making which have led to Blackstone going from a profitable business when they acquired it to a business that is currently losing a substantial amount of money. But in addition to probably overpaying for the company, they have also made several missteps since they bought Blackstone. The opportunity we see in terms of creating value for Orthofix shareholders is in righting some of those poor decisions that have been made over time which could include potentially selling Blackstone or taking more drastic measures to improve it otherwise. Smith: It is hard to generalize, but we do look for companies that we believe are undervalued and where, if specific changes were made, value can be unlocked for the benefit of the shareholders. In those situations, we look to buy a stake in the company and work with management to help them focus on strategy, aspects of their business and their balance sheet to unlock value. We have done that in several situations and we do look for those opportunities. Usually, the opportunities work out in a very friendly, constructive manner with companies, and other times it takes a little bit more effort in order for management and the Board to understand that the status quo or the current momentum is not the best choice and is not in the best interest of the shareholders. Sometimes, change is beneficial for shareholders. One situation that we were involved in recently that delivered significant value to shareholders was a company in the medical device space called Datascope. Shortly after securing change at the Board level, Datascope entered into a transaction to sell the Patient Monitoring division for $240 million to Mindray Medical. The Patient Monitoring business was break even at the time and was significantly underperforming expectations. Once the transaction to sell the Patient Monitoring division closed, the company was approached by several parties interested in acquiring the remainder of Datascope. The Company subsequently entered into a transaction to be sold to a Swedish healthcare company, Getinge AB. Significant value was created for all shareholders. “Not Just Looking for a Fast Buck” OTW: What is the average length of time you stay active in a company and where are you on that timeline with Orthofix? Smith: I do not know if we calculate average length of time. Sometimes we hold investments for a short period of time, and sometimes we hold them for multiple years. So it is hard to say. We do not really measure our investment horizon so much by time. We measure it by accomplishment, so from that standpoint, we are at the very beginning of our investment at Orthofix because we believe there is a lot that can be done that will unlock a fair amount of value for the benefit of the shareholders. [Later during the interview, Smith said the following]: We are not just looking to make a quick buck. We are cognizant of the time value of money and we are cognizant of the risk of long-term business plans, so if your plan, whatever it is, is going to be back-end loaded, you need to make sure that it is discounted appropriately to justify the risk. It does not mean it does not make sense to be looking at long-term opportunities. We look at long-term opportunities all the time and we make long-term decisions all the time. It is just a matter of evaluating them with a fresh perspective, an open mind, and the ability to objectively weigh the risk and reward. Sparing the Captain OTW: You recently dropped Orthofix CEO Alan Milinazzo from the list of candidates you wanted to replace. Why? Feld: As a matter of good corporate governance, it makes sense for the CEO of a company to be on the Board. Alan is currently the acting CEO of the company, and therefore, it makes sense for him to be a member of the Board of Directors. It is then the responsibility of the Board to determine whether management is effective and whether a change needs to be made. OTW: Have you had conversations with other shareholders about whether or not Milinazzo should be replaced on the Board? Smith: We have had conversations with shareholders and there are certainly some that would like to see a change there and some that would not. OTW: Is there a strategy that you are pursuing to win the votes of 51% of shareholders? Feld: Our strategy is to continue to do what is best for shareholders. Frankly, as part of the requirements to call the meeting, we only needed to get 10% of the shareholders to support calling a special meeting, and we have received 55%, so clearly we are happy with the support we have received from shareholders. Again, we think that we are working for the benefit of all shareholders to create value, and that is what we are focused on. OTW: Are you lobbying other shareholders? Feld: We have published several letters and those letters outline our views related to the company. We have also hired a proxy solicitor, which is a fairly normal course during one of these campaigns. Once we have a definitive proxy statement filed in relation to the special meeting we will certainly be communicating directly with shareholders to make our case. Smith: There are specific proxy solicitation requirements in terms of actually soliciting votes before your proxy materials are cleared by the SEC. Personal Attacks OTW: Peter, the current Chairman of the Orthofix Board says that you are too young, not experienced enough and out of your league here. What’s your response to that? Feld: Our mentality here at Ramius is to always focus on the core issues. We do not individually disparage managers or Board Members. We really focus in on the issues. From my perspective, I would prefer to focus on the real issues facing the company and how to remedy those issues in order to create value for shareholders. I think that their response is mostly noise as it relates to me. Smith: We are trying to figure out how to put the best possible Board together for the benefit of all shareholders, and it is not terribly constructive for the company to be focused on a nominee’s age as opposed to value that can be contributed.
